ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that DONALD B. DEVIN of DOVER, who was admitted to the bar of this State in 1969, be suspended from the practice of law for a period of three months for violations of RPC 1.4(a) (failure to keep client reasonably informed), RPC 8.4(c) (misrepresentation) and RPC 8.4(b) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and DONALD B. DEVIN is hereby suspended from the practice of law for a period of three months, effective October 31, 1994, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*47ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.